On Motion for Rehearing.
At a former day of this term, appellee's motion to dismiss this appeal was granted. The ground of the motion was that the amount in controversy did not exceed $100, this being a suit to recover on an alleged debt of less than $100 and to foreclose a chattel mortgage on an automobile of the value of $100.
Appellant has filed a motion for rehearing, claiming that, in the court below, he filed a cross-action for damages against appellee in the sum of $150. It appears from the agreed case that an exception was sustained to the cross-action asserted by appellant and said claim was dismissed by the trial court. No evidence was offered on said cross-action in the trial court, and appellant has assigned no error on the court's action in sustaining an exception to his pleading. The character of the claim is not shown by this record. It therefore affirmatively appears that the amount asserted in this cross-action was not in controversy in the lower court and is not in controversy on this appeal. Bledsoe v. G. C. 
S. F. Ry. Co., 6 Tex. Civ. App. 280, 25 S.W. 314; Watson v. Evans (Tex.Civ.App.) 195 S.W. 1170, Connor v. Sewell, 90 Tex. 275, 38 S.W. 35, Smith v. Wilson, 91 Tex. 503, 44 S.W. 672; Martin v. Jeffries (Tex.Civ.App.) 153 S.W. 658; Western Union Tel. Co. v. Arnold, 97 Tex. 365,77 S.W. 249, 79 S.W. 8; Continental Casualty Co. v. Morris,46 Tex. Civ. App. 394, 102 S.W. 773.
As it affirmatively appears that the amount in controversy does not exceed $100, this court has no jurisdiction of the appeal.
The motion for rehearing is overruled. *Page 877